DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 14, 15, 21, 22, 24, 28, 30, and 175 are pending in the instant claims. Claims 1-3, 14, 15, 21, 22, 24, 28, 30, and 175 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on December 21, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on December 21, 2020 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejections, the grounds for rejection are moot in view of Applicant’s amendment and the rejections and claim objections have been withdrawn. 
It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-3, 14, 15, 21, 22, 24, 28, 30, and 175 has been searched and examined in its entirety). 
REASONS FOR ALLOWANCE
The compounds of Formula (B) and pharmaceutical compositions thereof of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. R3 is substituted or unsubstituted alkyl, alkenyl, or alkynyl, or –ORA, wherein RA is alkyl). The prior art does not disclose a compound which fits within the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626